Title: Motion in re Preliminary Peace Treaty, [ca. 18 October] 1783
From: Madison, James
To: 


Editorial Note
Although the journal of Congress omits mention of this motion, it appears to be the one summarized by Charles Thomson in his committee book as a proposal made by a delegate, whom he did not identify, “to transmit Exemplfd. Copies of prelimy. Arts. of peace to the respective States.” The doubt whether this entry refers to JM’s motion arises from the fact that Congress on 18 October named a committee—James Duane, chairman, William Ellery, and Samuel Huntington—to consider the motion noted by Thomson (NA: PCC, No. 186, fol. 133). As a rule, the author of a motion was chosen to be the chairman of the committee to which it was assigned. In this instance, JM may have asked to be excused from that appointment, for he seems to have been in Philadelphia on 19, 20, and 21 October (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXV, 706–10, 712–13, 718–19). The motion is of the same purport as one introduced by Hamilton in Congress on 14 May and recommitted on 30 May (JM Notes, 14 May, and n. 1; 30 May 1783, and nn. 1, 2).
 
[ca. 18 October 1783]
That an Exemplification of the articles concluded on the  day of  between the Ministers Plenipo: of the U.S & the K. of G.B. as ratified by Congs. on the  day of  be transmitted to each of the States & that they be informed that Congress deem it indispensable to the honor of the Confederacy & to the principles of good faith, that every act within the States respectively sd. be foreborne which may tend to render any of the stipulations in the said articles hereafter impracticable on the part of the U.S.
